FILED
                            NOT FOR PUBLICATION                             FEB 20 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-50187

               Plaintiff - Appellee,             D.C. No. 3:10-cr-00840-DMS-1

  v.
                                                 MEMORANDUM*
ULISES LOPEZ-ROSAS,

               Defendant - Appellant.


                    Appeal from the United States District Court
                       for the Southern District of California
                     Dana M. Sabraw, District Judge, Presiding

                           Submitted December 18, 2013**

Before:        HUG, FARRIS, and LEAVY, Circuit Judges.

       Ulises Lopez-Rosas appeals from the district court’s judgment and

challenges the five-month sentence imposed upon revocation of supervised release.

We have jurisdiction under 28 U.S.C. § 1291, and we affirm.



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Lopez-Rosas contends that the district court procedurally erred by failing to

respond to his argument, based on U.S.S.G. § 5D1.1, for why he should receive a

three-month concurrent sentence. This contention is belied by the record. The

district court addressed the argument in a manner that is adequate for meaningful

appellate review. See United States v. Carty, 520 F.3d 984, 992-93 (9th Cir. 2008)

(en banc); see also United States v. Trujillo, 713 F.3d 1003, 1009 (9th Cir. 2013).

      In addition, the below-Guidelines sentence is not substantively unreasonable

in light of the 18 U.S.C. § 3583(e) factors and the totality of the circumstances,

including the fact that Lopez-Rosas breached the court’s trust by committing a

felony immigration offense while he was on supervised release in connection with

a prior felony immigration offense. See 18 U.S.C. § 3583(e)(3); U.S.S.G. §

7B1.3(f) (advising that a sentence imposed upon revocation of supervised release

should be consecutive to any sentence imposed for the conduct that is the basis for

the revocation); Gall v. United States, 552 U.S. 38, 51 (2007); United States v.

Simtob, 485 F.3d 1058, 1062-63 (9th Cir. 2007) (recognizing that the primary

reason for imposing a sentence upon revocation of supervised release is to sanction

the defendant’s breach of trust, and holding that “a district court may properly look

to and consider the conduct underlying the revocation as one of the many acts

contributing to the severity of the violator’s breach of trust”).


                                            2
AFFIRMED.




            3